         Case 18-34658 Document 696 Filed in TXSB on 03/08/21 Page 1 of 9




                     UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

In re:                                §   Chapter 11
                                      §
HOUTEX BUILDERS, LLC                  §   Case No. 18-34658
                                      §
415 SHADYWOOD, LLC                    §   Case No. 18-34659
                                      §
2003 LOOSCAN LANE, LLC                §   Case No. 18-34990
                                      §
          Debtors                     §   Jointly Administered


                 JOINT EMERGENCY MOTION FOR AUTHORITY TO
         COMPROMISE DISPUTES AMONG THE DEBTORS, CHARLES FOSTER
          AND SPIRIT OF TEXAS BANK SSB UNDER BANKRUPTCY RULE 9019


         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
         AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
         RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
         FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
         THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
         MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
         RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
         NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
         REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
         UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
         CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
         MOTION AT THE HEARING.

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

         EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
         CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
         WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO THE
         REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
         CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
         IMMEDIATE RESPONSE.

         EMERGENCY RELIEF IS REQUESTED BY MARCH 16, 2021.
       Case 18-34658 Document 696 Filed in TXSB on 03/08/21 Page 2 of 9




TO THE HONORABLE JEFFREY P. NORMAN, U.S. BANKRUPTCY JUDGE:

       The Debtors and Charles Foster (collectively, the “Movants”) file this motion (the

“Motion”) to ask the Court to approve a proposed settlement under rule 9019(a) of the Federal

Rules of Bankruptcy Procedures (the “Bankruptcy Rules”) and state as follows:

                                JURISDICTION AND VENUE

       1.      This Motion is a core proceeding under 28 U.S.C. § 157(b)(2). This Court has

jurisdiction under §§ 157 and 1334. Venue is proper under §§ 1408 and 1409.

                            BASIS FOR EMERGENCY RELIEF

       2.      The settlement calls for certain payments from the Debtors to Spirit of Texas Bank

ssb (the “Bank”) on or before March 31, 2021. The Movants ask for approval on or before March

16 so that the Court’s order approving the settlement, if entered, can become a final order by the

due date of the payments.

                                       BACKGROUND

       3.      The Debtors filed voluntary petitions under chapter 11 of the Bankruptcy Code on

August 23, 2018.

       4.      These cases are jointly administered.

       5.      The Debtors, Charles Foster and the Bank have conflicting claims arising from the

Debtors’ dealings with Bob Parker and his related entities (collectively, “Parker”).

       6.      The Bank asserts that it is owed approximately $1.7 million under a note and line

of credit drawn on by HouTex and guaranteed by Foster personally. See Claim 15-1 (the “Claim”).

The Claim is secured by liens on certain property. This includes remaining proceeds from the 3

Thornblade property sold during the pendency of the Debtors’ bankruptcy case and HouTex

deposits at the Bank. HouTex is currently holding the remaining proceeds from the sale of the 3



                                                2
       Case 18-34658 Document 696 Filed in TXSB on 03/08/21 Page 3 of 9




Thornblade property. Even after looking to this collateral to satisfy their Claim, the Bank would

still have a deficiency claim against HouTex of over $1 million.

       7.      The debtor HouTex and Foster have created a substantial evidentiary record in this

case documenting improper conduct by Parker and his related entities. Indeed, the Court

sustained the Debtor’s objection to the proofs of claim of the Parker entities. DE 661.

Specifically, the Court found that Parker made intentional misrepresentations that induced

HouTex and Foster to enter into various construction projects and transactions.

       8.      In that light, HouTex and Foster believe the Bank’s claims against HouTex and

Foster personally are subject to challenge and may lack enforceability and collectability. At the

same time, the Bank believes its claims against HouTex and Foster are valid and the Bank asserts

an entitlement to the collateral described above. The Bank’s proof of claim (Claim 15-1) was

allowed as filed by the Order Allowing Claim No. 15 of Spirit of Texas Bank ssb entered March

27, 2020 at Docket No. 479.

       9.      The proposed three-way settlement involves the following components:

               a.     The Bank will receive its collateral comprised of (i) a setoff of $252,504.10
                      of deposits of HouTex at the Bank; and (ii) distribution by HouTex to the
                      Bank of $149,786.50 representing the remaining proceeds from the sale of
                      3 Thornblade.

               b.     Foster will pay the Bank $200,000.00 from his personal funds.

               c.     The Debtors and Foster will assign to the Bank all of their claims against
                      Parker; provided that following entry of a judgment on such claims, the
                      Bank shall assign back to the Debtors a portion of that judgement sufficient
                      to offset the judgment awarded to HL Builders, LLC in ECF 71 in Case
                      No. Case 19-32825, less the sanction awarded to Debtors against HL
                      Builders, LLC in ECF 623 (approximately $82,312.85 minus $3,523.13
                      equals approximately $78,789.72).

               d.     The Bank will release all of its claims against the Debtors, including any
                      deficiency claim, and Foster personally.

               e.     The Debtors and Foster will also release the Bank.


                                                3
         Case 18-34658 Document 696 Filed in TXSB on 03/08/21 Page 4 of 9




               f.      The settlement does not affect Foster’s claims against the Debtors.

               g.      At the Bank’s request, the law firm of Parkins Lee & Rubio LLP will
                       represent the Bank in pursuit of the claims assigned to the Bank by the
                       Debtors and Foster.

         10.   The details appear in the signed Settlement Agreement at Exhibit A.

         11.   As a result of the protracted litigation between the Debtors and Foster, on the one

hand, and Parker on the other hand, the Debtors’ estates are left with limited resources to continue

to prosecute their claims against Parker. To alleviate the administrative financial burden on the

Debtors’ estate, Foster has agreed to pay the compensation of the law firm Parkins Lee & Rubio

LLP, counsel for the Debtors, directly from his own funds. If this Settlement Agreement is

approved, then the litigation claims against Parker will be assigned to the Bank and the Bank, and

neither Foster nor the Debtors, will be responsible for any further legal fees in connection with

prosecuting these claims. The Debtors and Foster believe that the Settlement Agreement will

facilitate an expeditious resolution of these bankruptcy cases by fully administering these causes

of action.

                                          AUTHORITY

         12.   Bankruptcy Rule 9019 gives the Court the discretion to approve compromises of

controversies and claims. See Protective Comm. of Stockholders of TMT Trailer Ferry, Inc. v.

Anderson, 390 U.S. 414, 424 (1968), on remand, TMT Trailer Ferry, Inc. v. Kirkland, 471 F.2d

10 (5th Cir. 1972); Continental Airlines, Inc. v. Air Line Pilots’ Ass’n Int’l, (In re Continental

Airlines, Inc.), 907 F.2d 1500, 1508 (5th Cir. 1990); In re Aweco, Inc., 725 F.2d 293 (5th Cir.

1984).

         13.   Congress explicitly provided mechanisms in the Bankruptcy Code to encourage

settlements. “One of the goals of Congress in fashioning the Bankruptcy Code was to encourage

parties in a distress situation to work out a deal among themselves.” In re Mirant Corp., 334 B.R.


                                                 4
       Case 18-34658 Document 696 Filed in TXSB on 03/08/21 Page 5 of 9




800, 811 (Bankr. N.D. Tex. 2005). “Compromises are favored in bankruptcy” because they

minimize litigation costs and further the parties’ interest in expediting the administration of a

bankruptcy case. In re Martin, 91 F.3d 389, 393 (3d Cir. 1996) (quoting 9 COLLIER ON

BANKRUPTCY ¶ 9019.03[1] (15th ed. Rev. 1993)).

       14.     Bankruptcy Rule 9019 governs the procedural requirements to be followed before

a settlement may be approved. Bankruptcy Rule 9019(a) provides in relevant part that: “[o]n

motion by the [debtor] and after notice and a hearing, the court may approve a compromise and

settlement.” FED. R. BANKR. P. 9019(a). Bankruptcy Rule 9019(a) empowers a bankruptcy

court to approve compromises and settlements if they are “fair and equitable and in the best

interest of the estate.” In re Cajun Elec. Power Coop., Inc., 119 F.3d 349, 355 (5th Cir. 1997);

In re Foster Mortgage Corp., 68 F.3d 914, 917 (5th Cir. 1995).

       15.     Approval of a settlement is left to the sound discretion of the reviewing court. See,

e.g., In re Hibbard Brown & Co., Inc., 217 B.R. 41, 46 (Bankr. S.D.N.Y. 1998) (noting that courts

should exercise their discretion “in light of the general public policy favoring settlements”). The

burden of establishing the fairness of a compromise rests on the proponent(s) of the compromise;

however, a debtor is not required to present a full mini-trial or evidentiary hearing to adjudicate

the issues being settled. Rather, when determining whether to approve a compromise, the court

“is not to decide the numerous questions of law and fact raised” by the compromise but is “to

canvass the issues and see whether the settlement falls below the lowest point in the range of

reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983) (internal citations

omitted); In re Mirant Corp., 348 B.R. 725, 743 (Bankr. N.D. Tex. 2006).

       16.     A bankruptcy court should approve a settlement under Rule 9019 if the settlement

is within a range of reasonableness, fair and equitable, and in the best interest of the bankruptcy




                                                 5
       Case 18-34658 Document 696 Filed in TXSB on 03/08/21 Page 6 of 9




estate. “In deciding whether a settlement of litigation is fair and equitable, a judge in bankruptcy

must make a well-informed decision, comparing the terms of the compromise with the likely

rewards of litigation.” In re Cajun Elec. Power Co-op., Inc., 119 F.3d 349, 356 (5th Cir. 1997)

(citations omitted); see also Protective Committee for Independent Stockholders of TMT Trailer

Ferry v. Anderson, 390 U.S. 414 (1968); United States v. AWECO, Inc. (In re AWECO, Inc.), 725

F.2d 293 (5th Cir. 1984); Rivercity v. Herpel (In re Jackson Brewing Co.), 624 F.2d 599 (5th Cir.

1980). Moreover, a bankruptcy court need not be convinced that the proposed settlement is the

best possible, but “need only conclude that the settlement falls within the reasonable range of

litigation possibilities somewhere above the lowest point in the range of reasonableness.” In re

Nutritional Sourcing Corp., 398 B.R. 816, 833 (Bankr. D. Del. 2008).

       17.     The Fifth Circuit has directed that, in determining whether to approve a proposed

settlement, a bankruptcy court must evaluate the following factors: (1) the probability of success

in the litigation, with due consideration for the uncertainty in fact and law, (2) the complexity and

likely duration of the litigation and any attendant expense, inconvenience and delay, and (3) all

other factors bearing on the wisdom of the compromise. In re Age Refining, Inc., 801 F.3d 530

(5th Cir. 2015); In re Jackson Brewing Co., 624 F.2d at 602. Furthermore, courts should also

consider the difficulties of collecting a judgment rendered from the litigation in determining

whether to approve a compromise between parties. Protective Committee for Independent

Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S. 414, 424 (1968).

       18.     Under the third, catch-all provision, the Fifth Circuit has specified two additional

factors. First, the court should consider the best interests of the creditors, “with proper deference

to their reasonable views.” In re Foster Mortgage Corp., 68 F.3d 914, 917 (5th Cir. 1996).




                                                 6
       Case 18-34658 Document 696 Filed in TXSB on 03/08/21 Page 7 of 9




Second, the court should consider “the extent to which the settlement is truly the product of arms-

length bargaining, and not of fraud or collusion.” Id. at 918 (internal citations omitted).

          19.    The Debtors believe the settlement satisfies these requirements.

          20.    Probability of Success. The Debtors believe that their claims of the invalidity of

the Bank’s claims are colorable, but have a great risk of not succeeding.

          21.    The Complexity of Litigation. The Debtors believe the merits turn on facts related

to the business dealings of the Debtors and Foster with Parker. The trial on Parker’s proofs of

claims took six days. The Debtors believe any trial on the validity of the Bank’s transactions at

issue here would turn on Parker’s conduct, and are likely to result in lengthy, if not overly

complicated, litigation.

          22.    Difficulties of Collecting on Any Judgment Which Might be Obtained. To the

extent the Debtors have affirmative claims against the Bank, collection is not in doubt.

          23.    Facts Bearing on the Wisdom of the Compromise. The benefits of this settlement

are primarily the avoidance of costly litigation and material reduction in the allowed claims pool.

          24.    For these reasons, the Debtors submit that the Settlement meets the requirements

of Bankruptcy Rule 9019 as expressed by the Fifth Circuit and the Supreme Court in TMT Trailer.

                                          CONCLUSION

          WHEREFORE, the Debtors and Foster respectfully request that the Court issue an order

approving the Settlement and granting such other and further relief as this Court deems just and

proper.

Dated: March 8, 2021

                                               /s/ Charles M. Rubio
                                               Charles M. Rubio P.C.
                                               PARKINS LEE & RUBIO LLP
                                               Pennzoil Place



                                                 7
Case 18-34658 Document 696 Filed in TXSB on 03/08/21 Page 8 of 9




                             700 Milam, Suite 1300
                             Houston, Texas 77002
                             Phone: (212) 763-3331
                             Email: crubio@parkinslee.com

                             Counsel for the Debtors
                             - and -

                             /s/ Christopher R. Murray
                             Christopher R. Murray
                             (TBN 24081057; SDOT 1305742)
                             JONES MURRAY & BEATTY LLP
                             4119 Montrose, Suite 230
                             Houston, TX 77006
                             Tel. 832-529-3027
                             Fax. 832-529-3393
                             chris@jmbllp.com

                             Counsel for Charles Foster




                               8
       Case 18-34658 Document 696 Filed in TXSB on 03/08/21 Page 9 of 9




                                       Certificate of Service

       I hereby certify that a true and correct copy of the foregoing was served by the Court’s
CM/ECF service to all parties registered to receive electronic notice in this case on the date hereof
and a copy has been transmitted to the following by email:

       Hector Duran
       Trial attorney for the U.S. Trustee
       Hector.Duran.Jr@usdoj.gov

       Dick Fuqua
       Counsel for CD Homes, LLC and Robert Parker
       fuqua@fuqualegal.com

       John McFarland
       Counsel to Anna Williams
       jmcfarland@jmlawyers.com

       Ross Spence
       Counsel to Great Southwestern Financial Corp.
       ross@sdllaw.com

       Bruce Ruzinksy
       Counsel for Spirit of Texas Bank ssb
       bruzinsky@jw.com

                                                      /s/ Charles M. Rubio

                                      Certificate of Accuracy

       In accordance with Bankruptcy Local Rule 9013-1(i), I hereby certify to the accuracy of
the matters set forth in the foregoing Motion.

                                                      /s/ Charles M. Rubio




                                                 9
